DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species I: Claims 1, 5, 7, 8, 11-14 and 21-26, drawn to a method for monitoring health of a unit using temperature sensors
Species II: Claim 27, drawn to a method for monitoring a unit using pressure sensors 	The species are independent or distinct because of the reasons above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: see restriction above
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7, 8, 11-14 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The judicial exception is the sensed temperature values being provided and the determining step in order to instruct the control system to generate a maintenance action which are both considered to be mental steps.
The claim(s) recite(s) providing sensed values and determining the health of a fuel oxygen conversion unit form the distribution. This judicial exception is not integrated into a practical application because it does not recite anything being done regarding the determining of the health of the unit. In this case the claim only states providing sensed temperatures values and determining health of a unit. This can be done by a human looking at a thermometer. Determining the health of a unit also does not amount to more than a mental step as this can also be done by a person. The claim “instructs the control system to generate a maintenance action” but does no further indicate this is not a mental step such as having a light go on or letting a human know to perform an action. Therefore, the claim does not integrate the abstract idea into a practical application as the claim has no additional elements that use the information of determining the health of the unit.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it only requires using temperature sensors to sense temperature values then compare them to a threshold to instruct the control system to generate a maintenance action. This does not include something that can be done outside mental steps.
Claim 5 relates to comparing the value to a known value. This is still a mental step as a person is capable of looking at a thermometer or pressure sensor to see what it is and what it needs to be.
Claim 7 only mentions the maintenance action is replacement of the unit but does not provide any additional elements as the claims are still only claiming the generation of an action and not an actual action being done by the method. 
Claim 8 relate to providing sensed values if the value is above a minimum threshold and to stop when it is below a minimum threshold. This is still related to data gathering and can be a mental step as a person a look at the values until they are below a threshold.
Claims 11-12 are related to the distribution of the sensors. This is not new in the art as seen in the rejection below. The placement of the sensors must allow the sensors to be sensing what they are meant to sense, therefore the distribution does not apply any additional elements to the claim.
Claims 13 and 14 relate to the device itself being in a circulation gas flowpath or being a catalyst. These claims still do not add any additional elements to the abstract ideas in claim 1 as they do not further apply the determining step or the sensed values to any additional elements.
Claims 21-24 relate to determining changes in temperature which is considered to be a mental task. Claim 21 recites a baseline temperature distribution as a known distribution which would still be comparing numbers.
Claims 25-26 relate to determining an amount of oxygen being extracted, which is considered to be a mental task as well, as there is only a determining step with temperature values and a flow rate. Claim 26 teaches only instructing the control system to generate the action which can be a mental task as it only teaches the act of instructing and not something being done by the system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,5, 7, 8, 11, 12, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daniello (US20170014774).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniello in view of Lo (US20160167802).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniello in view of Johnson (US20150314229).

Rejection in view of Daniello
Claim 1: Daniello teaches in figure 1 a method of monitoring the health of a fuel oxygen conversion unit for a vehicle or an engine of the vehicle (abstract teaches condition monitoring sensor integral with the air separation module that can be used in an aircraft), the method comprising: 	receiving a plurality of sensed temperature values obtained from a plurality of temperature sensors distributed along an axial length of a gas oxygen reduction unit of the fuel oxygen conversion unit (Figure 1 and [0014] teach there is a temperature sensor 36 that is distributed along an axial length of the ASM. ASM is an air separation module, and is taught in [0001]-[0005] that they are used to reduce oxygen to prevent combustion. ASM is considered to be the gas oxygen reduction unit as it is removing oxygen from the gas to produce nitrogen enriched air. [0020] and [0031] and figure 1 teaches that the ASM can include a plurality of temperature sensors. [0014] teaches the sensors can be install upstream and or downstream within the ASM.); and  	determining, using the plurality of sensed temperature values, whether a stripping gas passing through the gas oxygen reduction unit has undergone a change in temperature along the axial length of the gas oxygen reduction unit (The gas going through the ASM is considered to be the stripping gas. Since the temperature sensors are sensing the temperature inside, this would include the temperature of the gas inside.); 	and if the stripping gas has undergone the change in temperature such that the temperature of the stripping gas is below a minimum operational threshold, instructing a control system to generate a maintenance action for maintenance of the fuel oxygen conversion unit ([0016] teaches that measurements of the sensors help optimize control of ASM and predict the end of life and need replacement.). 	wherein the control system includes a controller configured to receive the plurality of sensed temperature values, determine the change in temperature of the stripping gas, and instruct the control system to generate the maintenance action ([0016] teaches sensor data output predicts when ASM 10 needs replacement such as replacing the membranes. [0014] teaches that the sensors are able to indicate the need for membrane replacement to better predict end of life. End of life of the system reads upon the health of the system).  
If Daniello does not explicitly teach a plurality of temperature sensors distributed along an axial length of a gas oxygen reduction unit of the fuel oxygen conversion unit, it would have been obvious to one of ordinary skill in the art to have the necessary amount of temperature sensors at optimal locations as they are measuring the temperature of the ASM unit to determine when it needs to be replaced.
Claim 5: Daniello teaches determining the change in temperature of the stripping gas comprises comparing a distribution of the plurality of sensed temperature values to a known distribution of temperature values along the axial length of the gas oxygen reduction unit ([0014] teaches the use of sensors indicating the need for membrane replacement. This means there is a temperature which the ASM has to be at to operate. The known distribution would be the threshold values in which there is no issue with the ASM. In this case the need for membrane replacement would happen when the sensed value does not meet the known distribution of sensed values.).  
Claim 7: Daniello teaches the maintenance action is replacement of the gas oxygen reduction unit ([0014] teaches sensors indicate need for membrane replacement).
Claim 8: Daniello teaches if the stripping gas has not undergone a change in temperature wherein the temperature is below a minimum operational threshold; returning to receiving the plurality of sensed temperature values from each temperature sensors of the plurality of temperatures sensors ([0016] teaches that sensor data output 50 can transmit information in real time. This means it is constantly measuring. If nothing is out of the ordinary then there is no alert to replace the membrane.).  
Claim 11: Daniello teaches each temperature sensor of the plurality of temperature sensors is disposed on a skin of the gas oxygen reduction unit such that each temperature sensor of the plurality of temperature sensors is disposed along an inner surface or an outer surface of the gas oxygen reduction unit ([0014] teaches that the sensors are integral with the shell 32. This would mean that are disposed along an inner surface or outer surface as the shell 32 represents both.).  
Claim 12: Daniello teaches each temperature sensor of the plurality of temperature sensors is embedded in the gas oxygen reduction unit such that at least a portion of each temperature sensor protrudes into a flowpath defined through the gas oxygen reduction unit ([0014] teaches that the sensors are embedded in shell 32 or integral with shell 32. Since they are embedded in shell 32, they must be in the area of the flow of air to measure the values as shown in figure 1.).  
Claim 21: Daniello does not explicitly teach the known distribution of the plurality of sensed temperature values is a baseline temperature distribution in which temperature decreases from an inlet temperature sensed by an inlet sensor disposed at the inlet to an outlet temperature sensed by an outlet sensor disposed at the outlet. Daniello does teach in [0014] that the temperature sensors can be installed upstream and or downstream. 
While Daniello is silent to the known distribution of the plurality of sensed temperatures, it would have been obvious to one of ordinary skill before the effective filing date to have a desired known baseline depending on the need and use of the ASM device as well as the source of the gas and what the outlet gas is used for. 
Claim 22: Daniello does not explicitly state wherein the temperature is below the minimum operational threshold when a highest temperature of the plurality of sensed temperature values is sensed by a temperature sensor of the plurality of temperature sensors disposed at a location past an axial midpoint between the inlet and the outlet such that the highest temperature is closer to the outlet than to the inlet. Daniello teaches in [0014] that the temperature sensors are meant to ensure proper operating conditions. If there are proper operating conditions, then there must be a value that outside of the operating conditions. The placement of the abnormal temperature can be recognized at any of the sensors, are they are placed in order to detect temperatures that are not within operating conditions. This would include any abnormal temperature detections such as what the claim recites.
It would have been obvious to one of ordinary skill before the effective filing date to have an optimal operational threshold the temperature is below the minimum operational threshold when a highest temperature of the plurality of sensed temperature values is sensed by a temperature sensor of the plurality of temperature sensors disposed at a location past an axial midpoint between the inlet and the outlet such that the highest temperature is closer to the outlet than to the inlet as Daniello has an operation condition and it would be obvious to maintain this operating condition.
Claim 23: Daniello teaches wherein determining the change in temperature of the stripping gas comprises comparing the plurality of sensed temperatures values to the minimum operational threshold ([0014] teaches the temperature is installed in order to maintain proper operating conditions. This would mean it compares the temperature sensed with what is within the proper operating conditions.).
Claim 24: Daniello teaches wherein the minimum operational threshold is a temperature at a given time during operation of the gas oxygen reduction unit, and wherein determining the change in temperature of the stripping gas comprises comparing the plurality of sensed temperature values at the given time to the minimum operational threshold ([0014] teaches the temperature is installed in order to maintain proper operating conditions. This would mean it compares the temperature sensed with what is within the proper operating conditions.).  
Claim 25: Daniello teaches determining, using the plurality of sensed temperature values and a flowrate of the stripping gas through the gas oxygen reduction unit, an amount of oxygen the gas oxygen reduction unit is extracting from the stripping gas ([0014] teaches there is an oxygen sensor and a temperature sensor. [0010] teaches there are valves to control the flow.).  
Claim 26: Daniello teaches the control system is instructed to generate the maintenance action if the change in temperature of the stripping gas is below the minimum operational threshold and the amount of oxygen the gas oxygen reduction unit is extracting from the stripping gas is below an expected quantity of extracted oxygen ([0014] teaches that the ASM uses the sensor date to determine end of life and if it needs replacement.).
Rejection in view of Daniello and Lo
Claim 13: Daniello does not explicitly teach the gas oxygen reduction unit is positioned in a circulation gas flowpath defined from a fuel gas separator to a contactor of the fuel oxygen conversion unit, the gas oxygen reduction unit positioned in the circulation 43gas flowpath for reducing an oxygen content of a flow of the stripping gas through the circulation gas flowpath. 
Lo teaches an aircraft fuel deoxygenation device with an inert gas source (abstract). Lo teaches in [0017] that the inert gas source 112 can be a gas generating system that has a membrane and makes nitrogen. Lo teaches in figure 1 that the inert gas is in a circulation gas flowpath defined from a fuel gas separator (104/106) to a contactor of the fuel oxygen conversion unit (This would be what is connected to the inert source 112. [0030] also teaches a filter 122 to remove any fuel aerosol particles.), the gas oxygen reduction unit positioned in the circulation 43gas flowpath for reducing an oxygen content of a flow of stripping gas through the circulation gas flowpath (providing the inert gas source 112).
It would have been obvious to one of ordinary skill to use the inert gas generator of Daniello in the process of Lo as the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the ASM of Daniello is/are an equivalent of the inert gas source and connected devices of Lo as they are both meant to be used for making inert gas for fuel.


Rejection in view of Daniello and Johnson
Claim 14: Daniello does not explicitly state the gas oxygen reduction unit is a catalyst. Daniello teaches in [0001]-[0005] a device to produce a clean inerting gas such as nitrogen enriched air.
Johnson teaches an aircraft fuel deoxygenation and tank inerting system with an inert gas source. Johnson teaches in figure 6 and [0021]-[0022] that a catalytic reactor 602 is used for the inert gas source 116 in order to remove oxygen. Johnson also teaches in [0022] that it can be a multistage device with a membrane and catalytic reactor.
It would have been obvious to one of ordinary skill in the art to have the gas oxygen reduction unit of Daniello be a catalyst as taught by Johnson, as Johnson teaches the use of both membranes and catalysts in making inert gas for fuel lines, the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the ASM of Daniello is/are an equivalent of the catalytic reactor of Johnson as they are both meant to be used for making inert gas for fuel.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant’s argument #1:
	Applicant argues against the 101 rejection in pages 7-10. Applicant argues regarding the step 2A and 2B of indicating if the claimed invention is directed to an abstract idea and if the claim recites significantly more.
	Examiner’s response #1:
	Step 2A Prong 1: The abstract idea is related to the determination step, receiving, and instructing steps. Applicant has argued that the claimed technology as a whole does not encompass a mental process but does not address the specific steps and why they can not be done mentally. The act of generating a maintenance action can merely be a person looking at a gauge that is outside of the operation condition.
	Step 2A Prong 2: Applicant argues that the abstract idea is integrated by instructing the control system to generate a maintenance action for maintenance. It does not say what this action is or further recite steps. Instructing a system to perform an action is not actually doing the action, therefore there is no practical application. Further if it is determined that there is no change in temperature, there is no action being done at all.
	Step 2B: Applicant argues the claim combination is unconventional and provides an inventive concept. The prior art already teaches using a plurality of temperature sensors. They require the sensors inside the device to make sure it is in operating conditions. It would require the sensors to be in locations that can track these operating conditions. Applicant’s claims are directed more towards what the sensors are sensing and determining values from that.

Applicant’s argument #2:
	Applicant argues for new claim 27.
	Examiner’s response #2:
Claim 27 has been restricted as indicated above.

Applicant’s argument #3:
	Applicant argues in pages 11-13 regarding the rejection of Daniello.
	Examiner’s response #3:
Examiner has changed the rejection to a 102/103 as indicated above. Daniello teaches in [0031] that it can have additional temperature sensors and not just one.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        10/04/2022